—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered June 2, 1995, convicting defendant, after a jury trial, of burglary in the first degree, and sentencing him, as a second violent felony offender, to a term of 12V2 to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the jury could conclude that defendant injured the victim while in immediate flight from the particular burglary that he had just committed (see, People v Slaughter, 78 NY2d 485).
Defendant’s belated mistrial motion failed to preserve his challenges to the People’s summation (People v Jackson, 189 AD2d 563, lv denied 81 NY2d 887), and we decline to review them in the interest of justice. Were we to review them, we would find that the challenged remarks were fair comments on the evidence and proper responses to defendant’s summation (see, People v Galloway, 54 NY2d 396). Concur—Milonas, J. P., Rubin, Tom, Mazzarelli and Colabella, JJ.